Exhibit 99.1 Joint Filing Agreement The undersigned hereby agree that the Statement on Schedule 13G dated February 16, 2016 with respect to the shares of Common Shares of Xenon Pharmaceuticals Inc., and any further amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated:February 16, 2016 BIOTECHNOLOGY VALUE FUND, L.P. BVF INC. By: BVF Partners L.P., its general partner By: /s/Mark N. Lampert By: BVF Inc., its general partner Mark N. Lampert President By: /s/Mark N. Lampert Mark N. Lampert President BIOTECHNOLOGY VALUE FUND II, L.P. MARK N. LAMPERT By: BVF Partners L.P., its general partner /s/Mark N. Lampert By: BVF Inc., its general partner By: /s/Mark N. Lampert Mark N. Lampert President BVF PARTNERS L.P. By: BVF Inc., its general partner By: /s/Mark N. Lampert Mark N. Lampert President BVF PARTNERS OS LTD. By: BVF Partners L.P., its sole member By: BVF Inc., its general partner By: /s/Mark N. Lampert Mark N. Lampert President BIOTECHNOLOGY VALUE TRADING FUND OS LP By: BVF Partners L.P., its investment manager By: BVF Inc., its general partner By: /s/Mark N. Lampert Mark N. Lampert President
